Citation Nr: 0511081	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of 
squamous cell carcinoma of the nasal septum, to include as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1966 to September 
1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

At the same time as the veteran filed the claim for the two 
issues now on appeal, he also claimed entitlement to service 
connection for a "growth extending from the throat to the 
larynx."  Although it is unclear whether the veteran was 
claiming this condition as secondary to herbicide exposure, 
or as secondary to squamous cell carcinoma of the nasal 
septum, the RO began development of this claim via letters 
dated in February 2001 and March 2001.  This issue has not 
been developed or adjudicated for appellate review and 
therefore, is referred to the RO for appropriate disposition.

The issue of entitlement to service connection for residuals, 
squamous cell carcinoma of the nasal septum, to include as 
due to exposure to herbicides, will be discussed in the 
Remand section of this decision.  This appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows a right shoulder 
disorder that is related to the veteran's military service.


CONCLUSION OF LAW

A right shoulder disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file.  The appellant was 
asked to advise VA if there was any other information or 
evidence that he considered relevant to his claim so that VA 
could help him by getting that evidence.  He was also advised 
what evidence VA had requested, and notified in the statement 
of the case and a supplemental statement of the case what 
evidence had been received.  The veteran's VA treatment 
records have not all been associated with the claims file.  
In this case, however, as the veteran is granted the benefit 
sought on appeal, he is not prejudiced.  Therefore, any 
evidence that there is any failure on the part of VA to 
further comply with the VCAA does not affect the outcome of 
this case.  As such, the Board finds that any such failure is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Service connection may be granted for any disability 
resulting from injury experienced or disease contracted in 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant claims that he experienced a right shoulder 
injury from being thrown approximately 30 feet after an 
explosion that occurred while he was participating in an 
inventory and loading of "defective" ammunition in Vietnam.  
The veteran contends that after being thrown, he landed on 
his right shoulder.  The veteran contends that he was treated 
for numerous wounds from this explosion, but that his right 
shoulder had only a contusion at the time.  Service 
connection is currently in effect for residuals from shrapnel 
wounds from this explosion.

Although the medical records associated with the claims file 
are silent as to the veteran's right shoulder injury, they 
are likewise silent for treatment for his other injuries from 
the explosion.  The only exception is a note dated in May 
1967, which indicates that the veteran was "due for suture 
removal" and that he had been "hit with shrapnel."  The 
veteran's service separation examination from September 1968 
shows a normal clinical evaluation with regard to the 
veteran's "spine, other musculoskeletal" status.

Private treatment notes dated from January 2000 to August 
2000 show that the veteran sought treatment for his right 
shoulder pain.  The veteran reported that he had been thrown 
after an explosion in Vietnam.  He reported that, after the 
initial injury, "the pain gradually subsided and his 
function returned."  The veteran reported that he was 
progressively "having more and more problems with this 
shoulder," and "[o]ver the last five years or so he has had 
progressive inability to raise his arm with increasing pain 
and stiffness."  X-rays were taken of the right shoulder 
showing "end stage osteoarthritis... with no cartilage space 
whatsoever."  The veteran had osteophyte formation both 
anteriorly and posteriorly, as well as in the inferior aspect 
of the humerus.  There was a "large loose body in the 
subcoracoid space."  The veteran's right shoulder was 
diagnosed with osteoarthritis.

In February 2000, the veteran underwent an operation on the 
shoulder, specifically, a right shoulder cemented 
hemiarthroplasty, including removal of a loose body and 
bankart repair.  The post-operative report indicated a 
history of the injury consistent with that above, but also 
indicated that the veteran had experienced "significant 
problems with his shoulder ever since."  A private 
physician's letter dated in September 2000 stated that the 
veteran had a "permanent... lifting restriction of 
approximately fifteen pounds and to limit his overhead 
work."  Review of the claims file indicates that the 
veteran's primary occupation was as a truck driver, but that 
he has not worked since approximately 2001.

Upon VA examination in early April 2001, the veteran reported 
a history of the injury consistent with the above, and that 
he was transferred to a medical battalion in a Navy hospital.  
The VA examiner noted that the veteran has a 17-centimeter 
(cm.) linear scar extending anteriorly along the shoulder 
from the distal clavicle to the upper biceps region.  The 
examiner described the scar in further detail, and related it 
to a right shoulder joint replacement surgery.  The diagnosis 
offered was a narrative statement in which the examiner 
linked the veteran's surgical right shoulder scar to 
"[s]tatus post injury during explosion of a mortar shell 
with the [veteran] being thrown from a truck... as described in 
detail in the muscle compensation and pension examination."

A private physician letter dated in late April 2001 stated 
that the veteran "underwent a right shoulder 
hemiarthroplasty for sever[e] posttraumatic arthritis of the 
right shoulder."  The letter indicated that the physician 
had tried to "ascertain exactly how [the veteran] sustained 
osteoarthritis at a very early age," and that the veteran 
could "only identify one major trauma that caused him a 
significant amount of pain."  The physician then summarized 
the veteran's Vietnam experience as described above, and his 
diagnosis, which lead to the February 2000 shoulder 
operation.  The physician then stated:

In my opinion, this constellation of x-
ray findings and surgical findings in a 
fairly young patient is consistent with a 
post traumatic injury and since the 
patient has had no other significant 
injury to his arm except for the above 
mentioned incident in Vietnam, I feel 
that it is reasonable to assume that this 
injury and absence of other injuries had 
a cause and effect relationship to the 
subsequent development of post traumatic 
arthritis.

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  There is medical evidence of a 
current disability.  Although there is no in-service medical 
evidence to support the contention that the veteran's right 
shoulder trauma occurred while in service, there are 
competent lay statements, as well as current medical evidence 
to support the veteran's contention.

Additionally, given that there is no evidence of any other 
history of trauma to the right shoulder, that the veteran's 
occupation has not been recognized as a contributing factor 
to the veteran's condition, and that there is both a 
narrative VA medical diagnosis and a private physician's 
opinion, which both link the veteran's right shoulder 
condition to an incident in service, the Board finds that the 
evidence is at least in equipoise with regard to this claim, 
and therefore, with application of the benefit of the doubt 
doctrine, service connection for a right shoulder disorder is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a right shoulder disorder 
is granted.


REMAND

Notwithstanding the efforts undertaken to prepare the claim 
of entitlement to service connection for residuals of 
squamous cell carcinoma of the nasal septum for appellate 
review, the Board finds that a remand is in order.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
chronic diseases even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307, 3.309 (2004).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

The veteran contends that his squamous cell carcinoma of the 
nasal septum is due to exposure to herbicides while on active 
duty in Vietnam.  The Board notes that the evidence 
associated with the claims file shows that the veteran served 
in Vietnam.  However, the veteran's claimed carcinoma is not 
among the presumptive conditions related to herbicide 
exposure as specified in 38 C.F.R. § 3.309.  However, the 
veteran's claimed carcinoma is still subject to an analysis 
for service connection on a direct basis.

A private physician's, R. E. Whited, letter dated in November 
2000 indicates that the veteran was diagnosed with squamous 
cell carcinoma of the nasal septum in 1991.  The primary 
carcinoma was treated with surgical excision followed by 
radiation therapy.  The physician opined that the veteran's 
exposure to "Agent Orange" while in the military is a 
"probable" cause, or "played a major role in [the 
veteran's] subsequent development of intranasal carcinoma."  
However, there are neither medical reports from 1991 nor 
bases or rationale offered to justify this opinion.  Records 
of the veteran's initial diagnosis from 1991, as well as 
subsequent treatment records and a statement regarding the 
physician's rationale for the opinion must be associated with 
the claims file.

Additionally, the RO should request an examination by an 
appropriate examiner in order to determine whether there are 
current residuals of the veteran's claimed carcinoma, and to 
offer an opinion as to the etiology of any residuals found.  
38 C.F.R. § 3.159 (2004).

Accordingly, this case is remanded for the following action:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received from 1991 to the present 
regarding his claimed squamous cell 
carcinoma of the nasal septum, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
from all sources he identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records are 
not available.


2.  The RO must request that Dr. Whited 
provide all the treatment records as well 
as any other medical bases and supporting 
authority for his opinion that it was 
probable that Agent Orange played a major 
role in his subsequent development of 
intranasal carcinoma.  

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran must be scheduled 
for an examination to determine the 
etiology of his claimed squamous cell 
carcinoma of the nasal septum.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether the 
veteran's claimed carcinoma is related to 
his military service, to include as due to 
herbicide exposure while in Vietnam.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it should be so stated.  A 
complete rationale for all opinions should 
be provided.  The report prepared should 
be typed.

4.  The RO must notify the veteran that it 
is his responsibility to cooperate, in any 
way that will facilitate the RO's efforts 
in developing this claim, to include 
providing information as to medical 
treatment and reporting for any 
examination if requested.  38 C.F.R. 
§§ 3.158, 3.655 (2004) (failure to 
cooperate could result in adverse action 
on his claim).  In the event that the 
veteran does not report for any 
examination scheduled, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand.  If they are not, the RO 
should implement corrective procedures at 
once.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the claim should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


